COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Anthony Ray Childress v. The State of Texas

Appellate case number:       01-18-00696-CR

Trial court case number:     1421445

Trial court:                 263rd District Court of Harris County

       Appellant’s court-appointed counsel, Adam Banks Brown, filed a motion to
withdraw and appellate brief on December 13, 2018, concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400
(1967). On December 21, 2018, appellant, acting pro se, filed a motion for pro se access
to a copy of the record to prepare a response and a motion requesting a 30-day extension
of time to file his pro se Anders brief response. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014).
        Accordingly, the Court grants appellant’s motion requesting the record and orders
the district clerk, no later than 10 days from the date of this order, to provide a copy of the
clerk’s and reporter’s records to the pro se appellant. The trial court clerk shall further
certify to this Court, within 15 days of the date of this order, the date upon which delivery
of the records to the appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.


       It is so ORDERED.
Judge’s signature: _/s/ Evelyn V. Keyes_______________________________
                   ☒ Acting individually ☐ Acting for the Court
Date: __January 10, 2019__